DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is a response to communication: response to the communication received on 7/19/2021.

Claims 1 – 7, 9-11, 13-16, 19-20, 23-24, 26 and 28 are presented for examination.  Claims 1, 11 and 20 are independent claims.  Claims 8, 12, 17-18, 21-22, 25 and 27 are cancelled.  Claim 28 has been added.

This application is a continuation of application 14/252,223, now patent no. 10,120,557, filed on 4/14/2014.  Thus, the effective filing date of the application is 4/14/2014.


Double Patenting
Applicant’s request to hold the double patent reject in abeyance until the indication of allowable subject matter has been accepted.  

Response to Arguments
   
Applicant’s prior art arguments to claims 1, 11 and 20 have been fully considered but are moot because the independent claims were amended by the applicant to include new features that were never previously presented. Therefore, the scope of claims 1, 11 and 20 and their dependent claims has changed. However, a newly found prior art is applied to reject the claims.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 11, 13-16, 20, 23-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kassan (US Patent Applications 2006/0122916; hereinafter Kassan) in view of Gil et al. (US Patent Applications 2013/0019174; hereinafter Gil), further in view of Henkin et al. (US Patent Application 2011/0213655; hereinafter Henkin) and Dyor et al. (US Patent Applications 2013/0086056; hereinafter Dyor).

As to independent claim 1, Kassan teaches a method comprising:
displaying an item page on a client device in response to a request to view an item from the client device, the item page including a description of the item  [Kassan, Fig. 1, Para 0024 - FIG. 1 depicts a Web page having an icon according to the present invention in its quiescent state. Web page 10, hosted on a server, includes items such as navigation tabs 12, an index of goods 14, a specific item 16, a description 18 of the item 16, and an icon or button 20 for initiating the purchasing process];
generating an icon that is displayed within a first portion of the item page at an icon location [Kassan, Fig. 1, Para 0024 – Icon 20 is located on or near item 16. The user does not have to search the Web page to find the icon 20 to place the item in a shopping cart because preferably, it is adjacent to the item 16];
	generating a plurality of selectable graphical actions each being performable with respect to the item described by the item page [Kassan, Para 0039 - multiple icons appear on or near each item. Each icon represents not only the user's shopping cart, but also the preferred shipping method. In other words, a mailbox can appear for standard shipping and an airplane can appear for overnight or expedited delivery], the generating the plurality of [Kassan, Fig. 8, Para 0040 - The icon operates in a system where the icon is responsive to a user's activity on a web page];
	displaying the generated icon within the portion of the item page at the icon location [Kassan, Fig. 1, Para 0024 – Icon 20 is located on or near item 16. The user does not have to search the Web page to find the icon 20 to place the item in a shopping cart because preferably, it is adjacent to the item 16]; 
	Kassan does not appear to teach:
	receiving an initial gesture at the icon location for at least a pre-defined threshold duration; and
responsive to receiving the initial gesture at the icon location, displaying the generated plurality of selectable graphical actions around the generated icon within a pre-defined distance from the icon location of the generated icon, the generated plurality of selectable actions obscuring at least the second portion of the item page.
However, Gil teaches in the same field of endeavor:
receiving an initial gesture at the icon location for at least a pre-defined threshold duration [Gil, Fig. 2 Para 0029 - a launcher indicator 206 may be used in vicinity of a selection 204 between selection handles on the user interface. If the user interface does not allow selection or display area is limited, a fixed location may be used for the indicator 206 and/or the underlying context based menu. Alternatively, the launcher may be hidden and a different gesture (e.g., tapping on the selection) may serve as activation for the underlying context based menu; Para 0041 - a tap action may have a tap threshold of about 200 milliseconds]; and
responsive to receiving the initial gesture at the icon location, displaying the generated plurality of selectable graphical actions around the generated icon within a pre-defined distance from the icon location of the generated icon [Gil, Fig. 2, Para 0030 - Upon activation (208) of the launcher indicator 206, top level context based menu 212 may be displayed, as shown on user interface 210, in relation to the selected content. The location of the context based menu may be selected at a fixed location on the user interface or a dynamically selected location based on the selected portion of the displayed content, a displayed content type, available display area, user interface borders, and/or a device type], 
It would have been obvious to one of ordinary skill in art, having the teachings of Kassan and Gil at the time of filing, to modify a method for dynamic e-commerce shopping icons disclosed by Kassan to include the concept of labels and tooltips for context based menus taught by Gil to overcome challenges that commands and actions may not always be clear to a user and result in confusion because displayed information is typically condensed into a smaller area in such menus [Gil, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of labels and tooltips for context based menus taught by Gil to overcome challenges that commands and actions may not always be clear to a user and result in confusion because displayed information is typically condensed into a smaller area in such menus [Gil, Para 0003].
Kassan and Gil do not appear to teach:

However, Henkin teaches in the same field of endeavor:
wherein transparency of the generated icon automatically adjusts in response to a gesture being performed by a user operating the client device, the gesture being performed within a second portion of the item page other than the icon location [Para 1175 - the transparency properties of the displayed floating-type advertisements and/or the displayed web page content may be automatically and/or dynamically determined and/or adjusted (e.g., by the client system) in response to different types of detected user activities. For example, in one embodiment, the displayed web page content may be automatically and dynamically changed to be more transparent when it is detected that the user has positioned the cursor over a portion of the displayed floating-type advertisement. Similarly, the displayed web page content may be dynamically changed to be more opaque when it is detected that the user's cursor is no longer positioned over the displayed floating-type advertisement – Examiner considers Henkin’s floating advertisement corresponds to an icon];
It would have been obvious to one of ordinary skill in art, having the teachings of Kassan, Gil and Henkin at the time of filing, to modify a method for dynamic e-commerce shopping icons disclosed by Kassan and labels and tooltips for context based menus taught by Gil to include the concept of a hybrid contextual advertising and related content analysis and display technique taught by Henkin to obtain a greater potential to gather data relating to user [Henkin, Para 0008].
One of the ordinary skill in the art wanted to be motivated to include the concept of a hybrid contextual advertising and related content analysis and display technique taught by Henkin to obtain a greater potential to gather data relating to user behaviors and activities, and to present contextually relevant advertisements to different markets of people who are able to access the Internet [Henkin, Para 0008].
Kassan, Gil and Henkin do not appear to teach:
the generated plurality of selectable actions obscuring at least a portion of the item page.
However, Dyor teaches in the same field of endeavor:
the generated plurality of selectable actions obscuring at least the second portion of the item page [Fig. 1A and 1B, Para 0056 - the context menu may be displayed to overlay the gesture or even in a different area altogether; Para 0057 - the GBCMS presents the auxiliary content 017 overlaid on the electronic content presented in window 002].
It would have been obvious to one of ordinary skill in art, having the teachings of Kassan, Gil, Henkin and Dyor at the time of filing, to modify a method for dynamic e-commerce shopping icons disclosed by Kassan and labels and tooltips for context based menus taught by Gil and a hybrid contextual advertising and related content analysis and display technique taught by Henkin to include the concept of gesture based context menus taught by Dyor to improve user experience of searching and navigating the morass of information [Dyor, Para 0008].
[Dyor, Para 0008].

As to dependent claim 2, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Kassan further teaches: further comprising receiving an indication of the initial gesture being performed within the first portion of the item page at the icon location [Kassan, Fig. 1, Para 0024 - an icon or button 20 for initiating the purchasing process].

As to dependent claim 3, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Gil further teaches: wherein each of the plurality of selectable actions is displayed within a third portion of the item page at an action location within the predefined distance from the icon location [Fig. 2, Para 0030 - The location of the context based menu may be selected at a fixed location on the user interface or a dynamically selected location based on the selected portion of the displayed content…the context based menu 212 may be moved, its shape or size adjusted in response to a change in a size of the selected portion of the displayed content – Examiner notes that being a radial shape of context based menu with a launcher indicator 206 at the center (fig. 2), the distance from the icon is pre-set based on the size of the radial shaped menu].

As to dependent claim 4, Kassan, Gil, Henkin and Dyor teach the method of Claim 3.
Gil further teaches: further comprising:
[Para 0020 - a user interface of a touch-enabled or gesture-enabled device may employ context based menus to manage displayed content]; and
displaying the further plurality of selectable actions within a pre-defined distance from the action location of an action selected by a selection gesture [Fig. 2, Para 0028 - launching and presentation of an example context based menu and an associated submenu according to embodiments. A context based menu according to embodiments can appear close to a focus point (insertion point or selection), enable efficient invocation and/or use, allow commands to be scoped by context].

As to dependent claim 5, Kassan, Gil, Henkin and Dyor teach the method of Claim 4.
Gil further teaches: further comprising:
highlighting the action selected by the selection gesture at the action location within the pre-defined distance from the icon location [Fig. 4, Para 0044 - if a command on the context based menu or submenu 412 represents a color, the individual tooltip 414 may be shaded to match the color selection addition to displaying text for the color selection in the tooltip 414].

As to dependent claim 6, Kassan, Gil, Henkin and Dyor teach the method of Claim 4.
Gil further teaches: wherein the selection gesture is performed from the icon location of the generated icon to the action location of the selected action [Para 0031 - Upon selection of one of the command items displayed on context based menu 212 via a tap action, a swipe action, or a press and hold action (214), submenu 226 on user interface 220 may be displayed; Para 0046 - the tooltip may be configured to automatically appear based on a user action, such as a swipe action or press and hold action, on the initial launcher indicator 420. For example, some users may be familiar with the location of commands on the context based menu, and the user may swipe to execute a command directly from the launcher indicator 420, such that the system may perform the functionality associated with the command without displaying the context based menu].

As to dependent claim 7, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Gil further teaches: further comprising:
wherein the generated icon is moveable from the icon location to a further icon location within the displayed item page [Para 0030 - the context based menu 212 may be moved, its shape or size adjusted in response to a change in a size of the selected portion of the displayed content, a change in the size of the user interface, or a change in an orientation of the user interface – Examiner notes that the launcher indicator 206 (icon) is at the center of the context based menu 212 and moves along with the context based menu 212].

As to dependent claim 9, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Dyor further teaches: 
wherein the plurality of selectable actions include at least one of placing a bid on the item displayed in the item page, purchasing the item displayed in the item page, and adding the item displayed in the item page to a wish list [Fig. 1A, Para 0055 - including items labeled "buy/shop,"].

As to independent claim 11, the claim is substantially similar to claim 1, and is rejected on the same ground.

As to dependent claim 13, the claim is substantially similar to claim 3, and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 4, and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 5, and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 7, and is rejected on the same ground.

As to independent claim 20, the claim is substantially similar to claim 1, and is rejected on the same ground.

As to dependent claim 23, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Gil teaches in the same field of endeavor: wherein the generated icon is displayed at a fixed position on a display screen of the client device corresponding to the icon location [Fig. 2, Para 0029 - a launcher indicator 206 may be used in vicinity of a selection 204 between selection handles on the user interface. If the user interface does not allow selection or display area is limited, a fixed location may be used for the indicator 206 and/or the underlying context based menu].

As to dependent claim 24, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Dyor teaches in the same field of endeavor: wherein the plurality of selectable actions includes at least placing a bid on the item displayed in the item page [Para 0067 - the action/entity rules 51 may provide one or more default actions to present on context menus. For example, when the GBCMS 110 recognizes that the user is involved in e-commerce (including browsing items and/or services to purchase), the default actions may include some form of buying or shopping, sharing, exploring, and/or obtaining information; Para 0152 - operation 1402 may further include an operation 1403 whose logic specifies the auxiliary content is at least one of a computer-assisted competition, a bidding opportunity, a sale or an offer for sale of a product and/or a service, and/or interactive entertainment].

As to dependent claim 28, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Henkin teaches in the same field of endeavor: wherein the gesture being performed within the second portion of the item page other than the icon location is within a same display window [Para 1175, Para 0091 - Most online content is supported by ad revenue and most ad revenue is delivered by one of the following commonly known formats: banners, pop-up/under ads, rich media expandable ads (takeovers), sponsored text ads (content ads), and a variety of other affiliate links that might appear on the page].

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kassan in view of Gil, Henkin and Dyor, further in view of Mahaffey et al. (US Patent Applications 2014/0201681; hereinafter Mahaffey).

As to dependent claim 10, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.
Kassan, Gil, Henkin and Dyor do not explicitly teach: further comprising:
determining that an amount of interaction with the generated icon drops below a pre-defined threshold; and
highlighting the generated icon in response to the determining that the amount of interaction with the generated icon drops below the pre-defined threshold.
However, Mahaffey teaches in the same field of endeavor: 
determining that an amount of interaction with the generated icon drops below a pre-defined threshold [Para 0031 - the applications (type, importance, etc.), as well as contextual information regarding usage of the device (e.g., location, communication means, times of use, etc.) and the applications (e.g., usage frequency, duration, etc.) to determine how best to display the icons for each application; Para 0039 - Process 300 generally begins with a determination of application usage history on the mobile device]; and
highlighting the generated icon in response to the determining that the amount of interaction with the generated icon drops below the pre-defined threshold [Fig. 4, Para 0047 - as shown in act 404, minimum and maximum threshold values for application usage are defined. A minimum usage frequency value is defined for an application icon to become visible; and a maximum usage frequency value is defined for an icon to disappear…These threshold values may be preconfigured and modifiable].
It would have been obvious to one of ordinary skill in art, having the teachings of Kassan, Gil, Henkin, Dyor and Mahaffey at the time of filing, to modify a method for dynamic e-commerce shopping icons disclosed by Kassan and a hybrid contextual advertising and related content analysis and display technique taught by Henkin and labels and tooltips for context based menus taught by Gil and gesture based context menus taught by Dyor to include the concept of managing and displaying activity icons on a mobile device taught by Mahaffey to provide full automation of tasks associated with displaying and organizing application icons for efficient display and effective interface strategies [Mahaffey, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of managing and displaying activity icons on a mobile device taught by Mahaffey to provide full automation of tasks associated with displaying and organizing application icons for efficient display and effective interface strategies [Mahaffey, Para 0005].

As to dependent claim 19, the claim is substantially similar to claim 10, and is rejected on the same ground.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kassan in view of Gil, Henkin and Dyor, further in view of Meek et al. (US Patent Application 2006/0106710).

As to dependent claim 26, Kassan, Gil, Henkin and Dyor teach the method of Claim 1.

wherein the plurality of selectable actions corresponds to an array of values for which a bid may be placed on the item described by the item page.
However, Meek teaches in the same field of endeavor: 
wherein the plurality of selectable actions corresponds to an array of values for which a bid may be placed on the item described by the item page [Para 0012 - The present invention relates to systems and method for determining the placement of content items or descriptors, e.g., advertisements and/or images, on a rendered page (e.g., a web page) relative to other content items on the page, such systems and methods being based upon bid value. Accordingly, in one aspect, the present invention is directed to a computer-implemented method for determining bid values for content to be placed on a rendered page according to a given context].
It would have been obvious to one of ordinary skill in art, having the teachings of Kassan, Gil, Henkin, Dyor and Meek at the time of filing, to modify a method for dynamic e-commerce shopping icons disclosed by Kassan and a hybrid contextual advertising and related content analysis and display technique taught by Henkin and labels and tooltips for context based menus taught by Gil and gesture based context menus taught by Dyor to include the concept of determining relative placement of content items on a rendered page taught by Meek to obtain advantages by permitting providers to view information regarding their bids relative to their competitors prior to the ultimate placement [Meek, Para 0011].
One of the ordinary skill in the art wanted to be motivated to include the concept of determining relative placement of content items on a rendered page taught by Meek to obtain [Meek, Para 0011].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jureidini et al. (US Patent Application 2015/0170606) teaches a user device dynamically adjusts one or more portions of a user interface (UI) element.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176